BRITT, C.
On November 21, 1892, plaintiff .submitted to the defendant board certain architectural plans and specifications for an addition to a school building in the city of Los Angeles. So far as appears, the only action taken by said board at any time in that behalf was evidenced by the following entry in its minutes made on the day aforesaid: “Dr. Barber [a member of the board] moved that the plans of H. Todd for the enlargement-of the Spring street building be adopted. Carried.” More than two years thereafter plaintiff commenced this action to recover the alleged reasonable value of said plans and specifications, stated at five hundred dollars. The court below held that his suit is barred by the provision of the statute of limitations requiring an action upon a contract, “not founded upon an instrument of writing” to be brought within two years after the cause of action accrues. (Code Civ. Proc., sec. 339.) Plaintiff contends, as we understand the argument, that said *107minute entry is an ‘instrument of writing/ so that his case is not within said section of the statute.
If said entry is in any legal sense an instrument of writing, it is yet one expressing no contract or obligation to pay plaintiff anything; therefore it cannot be of itself the foundation of an action to compel payment; we forbear discussion— which could hardly make the conclusion plainer. (McCarthy v. Mt. Tecarte Land etc. Co., 111 Cal. 340; Thomas v. Pacific Beach Co., 115 Cal. 136; Foorman v. Wallace, 75 Cal. 555; Hoag v. Howard, 55 Cal. 564.)
The judgment should be affirmed.
Chipman, C., and Belcher, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed.
McFarland, J., Temple, J., Henshaw, J.